SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

584
CA 10-02303
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF NIAGARA MOHAWK POWER
CORPORATION, DOING BUSINESS AS NATIONAL
GRID, PETITIONER-APPELLANT,

                      V                                            ORDER

TOWN OF NIAGARA ASSESSOR, TOWN OF NIAGARA
BOARD OF ASSESSMENT REVIEW, TOWN OF NIAGARA
AND COUNTY OF NIAGARA, RESPONDENTS-RESPONDENTS.


HISCOCK & BARCLAY, LLP, ALBANY (MARK D. LANSING OF COUNSEL), FOR
PETITIONER-APPELLANT.

HODGSON RUSS LLP, BUFFALO (MICHAEL B. RISMAN OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered February 3, 2010 in proceedings
pursuant to CPLR article 78 and RPTL article 7. The judgment denied
the petitions and awarded respondents statutory costs.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    April 29, 2011                        Patricia L. Morgan
                                                  Clerk of the Court